Citation Nr: 0421684	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-05 937	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an increased evaluation for limitation of 
motion of the cervical spine, currently rated 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for a scar on the 
occipital region of the upper neck, currently rated 10 
percent disabling.  

3.  Entitlement to a compensable evaluation for malaria.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to September 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In his May 2002 substantive appeal (VA Form 9), the veteran 
addressed the issue of his purported entitlement to an 
earlier effective date for the grant of service connection 
for limitation of motion of the cervical spine.  He 
subsequently filed another VA Form 9 in June 2002, stating 
that it superceded the May 2002 VA Form 9.  In any event, 
while an appeal previously had been perfected as to 
that issue, he withdrew that issue from appellate 
consideration, in writing, in February 2000.  So this claim 
is not before the Board.  Should he still desire to obtain an 
earlier effective date for service connection for that 
disorder, he should consult with his service representative 
as to the best means of proceeding.

In January 2004 this case was advanced on the docket.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  
And in a February 2004 decision, the Board denied:  (1) an 
increased evaluation for incomplete paralysis of the 
veteran's right ulnar nerve, rated 40 percent disabling; (2) 
an increased evaluation for bilateral hearing loss, rated 10 
percent disabling; and (3) an increased evaluation for 
tinnitus, also rated 10 percent disabling.  His remaining 
claims, however, the ones now at issue, were remanded to the 
RO for further development and consideration.  The RO since 
has returned these claims to the Board.






FINDINGS OF FACT

1.  The veteran has degenerative changes of the cervical 
spine, muscle spasm, retained metallic foreign bodies, and 
unfavorable ankylosis.

2.  The scar on the occipital region of the upper neck is 
adherent to the underlying tissue, tender, and 13 cms. in 
length but is not 1/4 inch or more wide at any point, elevated 
(keloided), or depressed and does not involve any facial 
features and does not involve an area of 6 or more square 
inches.

3.  The veteran has not suffered from active malaria and has 
not had a recurrence of this condition for many years, if he 
ever had any relapses following the initial infection during 
service, and he also does not have any associated residuals.

4.  The veteran's service-connected disabilities are:  
incomplete paralysis of the right ulnar nerve, rated 40 
percent disabling; limitation of motion of the cervical 
spine, rated 30 percent disabling; bilateral hearing loss, 
rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; a scar of the occipital region of the upper neck, 
rated 10 percent disabling; and residuals of malaria, rated 0 
percent disabling (i.e., noncompensable).  His combined 
rating is 70 percent.

5.  The veteran's service-connected disabilities prevent him 
from securing and maintaining substantially gainful 
employment.




CONCLUSIONS OF LAW

1.  The criteria are met for a 40 percent evaluation, but no 
higher, for limitation of motion of the cervical spine.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, Diagnostic Codes 5287 (prior to September 23, 2002); 
and Diagnostic Code 5242 (effective September 23, 2002).

2.  The criteria are met for a 30 percent evaluation, but no 
higher, for the scar on the occipital region of the upper 
neck.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, Diagnostic Code 7804 (prior to August 30, 2002); 
and Diagnostic Code 7800 (effective August 30, 2002).

3.  The criteria are not met for a compensable rating for 
residuals of malaria.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, Diagnostic Code 6304 (2003).  

4.  The criteria are met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II) (withdrawing it's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)).  The Court addressed 
both the timing and content of these notice requirements.  
Id. at *17-23.  Even more recently, in VAOPGCPREC 7-2004 
(July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini II.  The Board 
is bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.



The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id. at *21.  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 2.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Id. at 2 
(quoting Pelegrini II, at *22).  Therefore, according to GC, 
the Pelegrini II Court did not hold that VA must vitiate all 
AOJ decisions rendered prior to November 9, 2000 denying 
claims that were still pending before VA on that date 
in order to provide VCAA notice and adjudicate the claims 
anew.  
VAOGCPREC 7-2004 at 2-3. 

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Id. at *22.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding did 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  



Here, the August 2000 RO decision appealed preceded the 
enactment of the VCAA and, so, compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of that decision.  But again, in Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id., at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  

In this particular case, though, a remand for this reason is 
unnecessary because any defect with respect to the timing of 
the VCAA notice was mere harmless error.  There is no basis 
for concluding that harmful error occurs simply and only 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  While the VCAA notice was not given 
prior to the RO's August 2000 adjudication, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VA 
notices.  Indeed, he had time to identify and/or submit 
additional supporting evidence after issuance of the VCAA 
letter, the SOC, and the SSOCs.

Moreover, as mentioned, the Board remanded the case to the RO 
in February 2004 for additional evidentiary development - 
including obtaining VA outpatient treatment (VAOPT) records 
and scheduling VA examinations and a social and industrial 
survey.  Upon completion of this additional evidentiary 
development, the RO readjudicated the claims in light of the 
additional evidence obtained.  The veteran and his 
representative then had an opportunity to respond.  And all 
of this occurred before the recertification of his appeal to 
the Board.  Moreover, even once his appeal arrived at the 
Board, he had still additional time (90 more days) 
to identify and/or submit additional supporting evidence and 
even beyond that with justification for delay.  38 C.F.R. 
§ 20.1304.  Therefore, notwithstanding requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal is not prejudicial error to him - 
especially since the Board is granting all of his remaining 
claims, except one.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  Pelegrini II had language essentially 
identical to this discussed in Pelegrini I.  So the fact that 
this GC opinion concluded this was mere dictum in Pelegrini I 
is, by deduction, equally applicable to the reasoning in 
Pelegrini II.  And this GC opinion, like the other one 
mentioned above, is binding precedent on the Board.  
38 U.S.C.A. § 7104(c).

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   
The veteran's service medical records (SMRs) and VAOPT 
records have been obtained.  He has also been afforded 
several VA examinations for rating purposes.  And, although 
offered, he declined an opportunity to testify at a hearing 
in support of his claims.  38 C.F.R. § 20.700.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  





Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Method of Determining Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  



As to all of the veteran's claims, entitlement to 
compensation already has been established and an increase in 
the disability ratings is at issue, so the present level of 
disability is the primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare and contrast with the 
holding in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(where veteran timely appeals ratings initially assigned for 
his disabilities, just after establishing his entitlement to 
service connection for them, VA must consider his claims in 
this context - which includes determining whether he is 
entitled to "staged" ratings to compensate for times since 
filing his claims when his disabilities may have been more 
severe than at other times during the course of his appeal). 

38 C.F.R. § 3.321(b)(1) (2003) provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Undersecretary for Benefits or the Director of 
VA's Compensation and Pension Service for assignment of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing norm for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

III.  Changes in Rating Criteria

The regulations governing the veteran's claims for increased 
ratings for limitation of motion of the cervical spine and 
for a scar of the occipital region of the upper neck were 
amended during the pendency of this appeal.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court)) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  More recently, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas to the extent that 
it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).
Similarly, VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 
(Nov. 19, 2003), which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  Id. at *14-*15.  Thus, any regulatory 
amendment in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  There is no such language 
in this case.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the more favorable of the two versions of a regulation 
that was revised during his appeal allows application of the 
prior version of the regulations to the period on or after 
their effective dates.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, 
*11-12; *15-16 (April 10, 2000) (where amendment is more 
favorable, the Board should apply it to rate disability for 
periods from and after date of regulatory change; the Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change).  
See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

IV.  Limitation of Motion of the Cervical Spine

The RO rated the limitation of motion of the veteran's 
cervical spine under 38 C.F.R. § 4.71a, DC 5290.  The rating 
criteria for evaluating service-connected disabilities of the 
spine, including DC 5290, were recently amended effective 
September 26, 2003.  See 68 Fed Reg. 51454 - 51458 (August 
27, 2003) (to be codified at 38 C.F.R. § 4.71a).

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than Intervertebral Disc 
Syndrome (IVDS) (which were revised on September 23, 2002), 
focused on subjective factors such as whether any ankylosis 
was in a favorable or unfavorable position (formerly DCs 5286 
through 5289) and subjective classifications of whether the 
degree of limitation of motion was mild, moderate or severe 
(formerly DCs 5290 through 5292), except that other factors 
were taken into consideration for residuals of a vertebral 
fracture (formerly DC 5285) and sacro-iliac injury and 
weakness and lumbosacral strains (formerly DCs 5294 and 
5295). The Diagnostic Codes for rating spinal disorders were 
also renumbered, including renumbering the Diagnostic Code 
relating to limitation of motion of the cervical spine, DC 
5290, as DC 5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine).  

As applicable in this case, the criteria in effect prior to 
September 26, 2003, 38 C.F.R. § 4.71a, DC 5290 (2002), 
provided that under 38 C.F.R. § 4.71(a) DC 5003, if 
degenerative arthritis is established by X-rays, the 
disability is rated on the basis of limitation of motion of 
the affected joint(s).  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  Thus, an 
evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

The criteria in effect prior to September 26, 2003, 38 C.F.R. 
§ 4.71a, DC 5290 (2002), provided that the maximum schedular 
rating for limitation of motion of the cervical spine was 30 
percent and encompassed severe limitation of motion.  

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
creates a General Rating Formula that provides for 
evaluations with or without symptoms such as pain (radiating 
or not), stiffness, or aching and thus encompasses and takes 
into account those symptoms and removes any requirement that 
there be any of these symptoms to assign any evaluation.  68 
Fed. Reg. at 51454 - 51455 (August 27, 2003).  Note (6) to 
the General Rating Formula provides that the thoracolumbar 
and cervical segments of the spine are to be separately 
evaluated except when there is unfavorable ankylosis of both 
segments which will then be rated as a single disability.  

The revised spinal rating criteria provide for evaluations 
based on limitation of motion of a particular spinal segment 
in either (1) forward flexion or (2) the limitation of the 
combined range of motion of that spinal segment, or as either 
favorable or unfavorable ankylosis or, with respect to the 
entire spine, if there is loss of more than 50 percent 
vertebral body height due to vertebral fracture or muscle 
spasm and guarding.  Note 2 to the revised spinal rating 
criteria sets forth maximum ranges of motion of the spinal 
segments with the exception that a lesser degree of motion 
may be considered normal under the circumstances set forth in 
Note 3.  Note 4, to the General Rating Formula provides that 
range of motion should be measured to the nearest five (5) 
degrees.  

Specifically, Note 2 to the General Rating Formula provides 
that for VA compensation purposes, normal forward flexion of 
the cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and right and left lateral flexion are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, right and left lateral flexion, 
right and left rotation.  The normal combined range of motion 
of the cervical spine is 340 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  



Note 3 to the General Rating Formula provides that in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic diagnosis, or other factors not the 
result of disease or injury of the spine, range of motion of 
the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 30 percent rating is warranted when forward 
flexion of the cervical spine is 15 degrees or less; or, 
there is favorable ankylosis of the entire cervical spine.  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent rating is warranted 
if there is unfavorable ankylosis of the entire spine.  

Note 5 to the General Rating Formula provides that 
unfavorable ankylosis is when the entire cervical spine, the 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

Background

The veteran sustained penetrating wounds during service, 
including a wound of the occipital scalp and base of the neck 
without any fracture of the skull or cervical spine.  The 
wound was debrided and some foreign bodies removed from the 
neck.  There was secondary closure of the wounds.  

On VA examination in September 1998 the veteran complained of 
life-long stiffness of his cervical spine that now 
significantly interfered with his range of motion and ability 
to perform physically demanding activity.  He had 45 degrees 
of cervical flexion, 5 degrees of extension, 15 degrees of 
lateral bending to the right and to the left, and 20 degrees 
of extension to the right and the left.  It was reported that 
X-rays revealed minimal cervical spondylosis but there were 
multiple small metallic fragments throughout the upper 
cervical spine region.  The diagnosis was myofibrosis of the 
posterior cervical paraspinous muscles, greater on the left 
than the right, causing significant limitation of motion and 
functional impairment.  A September 1998 X-ray report 
discloses an impression of shrapnel in the soft tissues 
posterior to the spinous processes of C1 and C2, and mild 
degenerative disease from C5 through C7.  

On VA spinal examination in April 2000 the veteran complained 
of such severe limitation of motion of the cervical spine 
that if he wished to see peripherally he had to move his 
whole body.  He complained of having flare-ups during which 
he had no motion of the cervical spine.  On examination he 
had 5 degrees of forward flexion of the cervical spine, zero 
degrees of extension and right and left lateral flexion.  
This was accompanied by excruciating pain.  The limitation of 
motion was due to pain and stiffness.  It was indicated that 
because he was unable to rotate his neck that in the near 
future he would no longer be able to drive.  He had muscle 
spasm from C2 to C7, including the muscles of the thoracic 
spine.  He had a fixed deformity of the cervical spine.  His 
head appeared to be projected forward and almost like in 
slight flexion deformity.  The diagnoses included cervical 
spondylosis and mild degenerative changes of the cervical 
spine with multiple metallic foreign bodies in the soft 
tissue of the posterior aspect of the neck and the occipital 
scalp.  

VA X-rays in April 2000 revealed no fracture, dislocation, 
subluxation or dislocation of the veteran's cervical spine 
but there were mild degenerative changes with narrowing of 
the C5 through C7 interspaces, and multiple small metallic 
foreign bodies in the soft tissue of the posterior portion of 
the neck, posterior to the C1 through C3 vertebrae, and 
within the occipital scalp.  

On VA general medical examination in March 2004 the veteran 
denied having a cough, shortness of breath, dysphagia, and 
chest pain but reported having occasional indigestion.  

On VA spinal examination in March 2004 the examiner noted 
that the claim file was not available for review prior to the 
examination but that he would add an addendum after reviewing 
the claim file.  However, no such addendum was ever 
associated with the claim file.  The veteran reported that to 
turn his head, he had to turn his whole body due to pain 
which caused him to be unable to move his neck.  The examiner 
noted that this had not caused any clumsiness or gait 
abnormalities, per se, but had affected his mobility and 
gait.  He had flare-ups of pain nightly, for which he took 
medication that provided some relief.  On physical 
examination he had what appeared to be a bulge which might 
have been some sort of soft tissue "procedure" over the 
back of his neck.  There were multiple scars as well.  He had 
numbness of the entire left part of the occiput extending to 
his ear consistent with a massive soft tissue injury likely 
affecting multiple sensory nerves, such as the greater 
occipital nerve.  In terms of motion of the cervical spine, 
he had almost no motion, either actively or passively.  
Cervical flexion from a resting position was to only about 10 
degrees and the rest of cervical flexion was definitely 
limited secondary to pain.  He was unable to flex more, 
either passively or actively.  There was essentially no 
lateral bending of the neck, rather he tilted his whole 
torso.  So, he had zero degrees of lateral bending, rotation, 
and extension, all of which were limited by pain.  The 
assessment was that cervical spine motion was limited by pain 
and not incoordination or fatigability.  

On VA dermatology examination in March 2004 the claim file 
was available for review by the examiner.  The veteran could 
extend his neck 10 degrees before having pain, and to a 
maximum of approximately 15 degrees with crepitus being heard 
and felt.  Flexion was to approximately 20 degrees with 
tightness, pulling, and pain.  Rotation to the right was to 
approximately 15 degrees and to approximately 20 degrees to 
the left.  Otherwise, he rotated his body.  He had tightness, 
pulling, and pain on motion.  Range of motion in lateral 
bending (lateral flexion) was not reported.  



Analysis

The 1998 VA examination disclosed severe limitation of motion 
of the veteran's cervical spine, retained metallic foreign 
bodies, and degenerative arthritis.  The 2000 VA examination 
also found severely limited motion but also noted a fixed 
deformity of the cervical spine in a position of slight 
flexion.  Since it was of such severity as to interfere with 
his ability to drive, and in light of the findings of muscle 
spasm and retained foreign bodies, this equates with 
unfavorable ankylosis - which, under Diagnostic Code 5287 in 
effect prior to September 23, 2002, warranted a 40 percent 
disability evaluation.  Cf. Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (defining ankylosis).

The evidence since September 23, 2002, shows no improvement 
in the severity of the cervical spine disability.  However, 
the new criteria do no provide for a rating in excess of 30 
percent for the cervical spine based on measurements of range 
of motion, or even for favorable ankylosis.  As with the old 
criteria, the new criteria provide for a 40 percent rating 
for unfavorable ankylosis of the cervical spine.  While none 
of the symptoms listed in Note 5 to the new General Rating 
Formula are specifically shown, the veteran's impairment in 
rotation is such that he may not be able to drive in the 
future and, as above, in light of the findings of muscle 
spasm and retained foreign bodies, it equates to difficulty 
walking because of limited line of vision.  Accordingly, a 40 
percent rating is also warranted under the revised rating 
criteria.  

A rating higher than 40 percent, however, is not warranted 
under either the old or new rating criteria because, under 
the old criteria, the veteran does not have bony fixation of 
the cervical spine, or, under the new criteria, unfavorable 
ankylosis of the entire spine (as opposed to just the 
cervical segment).



V. Scar of the Occipital Region of the Upper Neck

Also during the pendency of the appeal concerning this claim, 
the criteria for evaluating disabilities of the skin, 
including scars, were changed.  These revisions took effect 
as of August 30, 2002.  The RO's August 2000 rating and June 
2002 SOC rated the veteran's scar on the occipital region of 
the upper neck under the rating criteria then in effect.  67 
Fed. Reg. 49,590 - 49,599 (2002) codified at 38 C.F.R. 
§ 4.118.  

Under the old rating criteria, scars that are superficial, 
poorly nourished, with repeated ulcerations or which are 
superficial, tender, and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Scars could also be rated on 
the basis of limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  However, that may 
not be done in this particular case in light of the already 
separate 40 percent rating for impaired function of the 
cervical spine.  See, e.g., Esteban v. Brown, 6 Vet. App. 259 
(1994), citing 38 C.F.R. § 4.14, VA's 
anti-pyramiding provision.

Under 38 C.F.R. § 4.118, DC 7800, a 10 percent rating was 
warranted for disfiguring scars of the head, face or neck 
when there was moderate disfigurement.  A 30 percent rating 
was warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent rating was warranted for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  A 
note to DC 7800 stated that when in addition to tissue loss 
and cicatrization there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
could be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to 30 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, could be submitted for central office 
rating, with several unretouched photographs. 



The new criteria provide, in part, for consideration of 
disfigurement of the head, face, or neck (Code 7800) and 
scars (Codes 7801- 7805).  See 67 Fed. Reg. 49,590, 45,596-99 
(July 31, 2002), corrections noted at 67 Fed. Reg. 58,448-49 
(September 16, 2002), codified at 38 C.F.R. § 4.118 (2003).  

Under the revised rating criteria that became effective on 
August 30, 2002, a 10 percent rating is the only and maximum 
rating for scars other than of the head, face or neck that 
are superficial and that do not cause limited motion and 
involve an area or areas of 144 square (sq.) inches (one sq. 
foot) (929 sq. centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (effective August 30, 2002).  Note 1 to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined under 38 C.F.R. § 4.25.  Note 2 
to Diagnostic Code 7802 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  

Under the rating criteria that became effective on August 30, 
2002, a 10 percent rating is the only and maximum rating for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (effective August 30, 2002).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  

Under the rating criteria that became effective on August 30, 
2002, for the evaluation of disfiguring scars of the head, 
face or neck, Note 1 to Diagnostic Code 7800 provides that 
consideration is to be given to eight (8) characteristic of 
disfigurement.  These are:
	(1) scar 5 or more inches (13 or more centimeters (cms.) 
in length;
	(2) scar at least one-quarter (1/4) inch (.06 cms.) wide 
at widest part;
	(3) surface contour of scar elevated or depressed on 
palpation;
	(4) scar adherent to underlying tissue;
	(5) skin hypo- or hyper-pigmented in an area exceeding 
six (6) square (sq.)
 inches (39 sq.cms.)
	(6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area 
exceeding six (6) sq. inches (39 cms.)
(7) underlying soft tissue missing in an area exceeding 
six (6) sq. inches (39 
sq. cms.)
	(8) skin indurated and inflexible in an area exceeding 
six (6) sq. inches (39 
sq. cms.).  

38 C.F.R. § 4.118, Diagnostic Code 7800; effective August 30, 
2002. 

Under the rating criteria that became effective on August 30, 
2002, a 10 percent rating is warranted for disfiguring scars 
of the head, face or neck that have one of the eight (8) 
characteristics of disfigurement.  A 30 percent rating is 
warranted for disfiguring scars of the head, face or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two (2) or three (3) 
characteristics of disfigurement.  A 50 percent rating is 
warranted for disfiguring scars of the head, face or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four (4) or five (5) 
characteristics of disfigurement.  A 80 percent rating is 
warranted for disfiguring scars of the head, face or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three (3) or more features of 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six (6) or more characteristics of disfigurement.  38 C.F.R. 
§ 4.188, Diagnostic Code 7800; effective August 30, 2002.  

Note 3 of 38 C.F.R. § 4.188, Diagnostic Code 7800; effective 
August 30, 2002; provides that unretouched color photographs 
shall be taken into consideration when evaluating scars under 
Diagnostic Code 7800.  



Under the rating criteria that became effective on August 30, 
2002, a 10 percent rating is the minimum rating for scars 
other than of the head, face or neck that are deep or cause 
limited motion and involve an area or areas exceeding 6 
square (sq.) inches (39 sq. centimeters (cms.)).  A 20 
percent rating is warranted when the involved area or areas 
exceeds 12 sq. inches (77 sq. cms.).  A 30 percent rating is 
warranted when the involved area or areas exceeds 72 sq. 
inches (465 sq. cms.).  A 40 percent rating is warranted when 
the area or areas exceeds 144 sq. inches (one sq. foot) (929 
sq. cms.).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(effective August 30, 2002).  Note 1 to Diagnostic Code 7801 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
under 38 C.F.R. § 4.25.  Note 2 to Diagnostic Code 7801 
provides that a deep scar is one associated with underlying 
soft tissue damage.  

Background

VA examination in 1946 revealed a 6 inch very irregular scar 
at the base of the occiput with mild loss of tissue and 
hyperaesthesia of the posterior scalp on the left.  The scar 
was described as mildly symptomatic.  On VA examination in 
November 1947 the veteran complained of numbness in the 
region of the scar and the upper neck.  The diagnosis was 
that the scar was well healed.  

On VA general medical examination in December 1949 the scar 
was described as a ragged, irregular linear scar that was 
partially fixed and tender which was 10 cms. in length 
extending transversely across the back of the neck, just 
below the occiput from the left mastoid process to 2 inches 
beyond the midline on the right.  The diagnosis was that the 
scar was moderately symptomatic.  On VA neurological 
examination in December 1949 there was hypalgesia over the 
occipital scalp corresponding to the specific nerve 
distribution in the area of the scar on the back of the neck.  
The cranial nerves were intact.  The scar was described as 
mildly symptomatic.  



A March 1998 VAOPT record reflects that the veteran had a 
cystic appearing and feeling mass in the skin on the back of 
the neck measuring approximately 5 cms. horizontally and 3 
cms. vertically which abutted against the neck scar.  There 
was no tenderness over the spinous processes, the cyst, or 
either side of the neck in a neutral position.  There was 
discomfort in the left paracervical area with rotation of the 
head to the right.  The veteran complained of pain in the 
left side of the neck upon rotation, greater on rotation to 
the right than the left.  A May 1998 VAOPT record described 
the cystic lesion as 2 cms. by 3 cms., beneath the scar, 
which was nonpainful on palpation.  He had pain on rotation 
of the neck to approximately 45 degrees to the right and to 
approximately 70 degrees to the left, and on 45 degrees of 
extension.  

On VA examination in September 1998 the scar was described as 
a well-healed, transverse, jagged, and traumatic scar, 
measuring approximately 7 cms. in length across the upper 
aspect of the left side of the neck, immediately below the 
occiput and extending to his left mastoid.  He had dense 
parestehesia over the entire left occiput and temporal 
regions.  

On VA scar examination in April 2000 the neck scar was 
described as being along the curve of the base of the neck 
and 8 to 9 cms. long.  It was tender and palpation caused and 
electric-like shock.  The scar was adherent and it's texture 
was coarse but there was no ulceration or breakdown.  

Associate with the claim file are several color photographs 
of the veteran, some of which depict the scarring of the 
posterior aspect of his neck.  

On VA dermatology examination in March 2004 the claim file 
was available for review by the examiner.  The veteran 
reported that he had numbness of his scalp across the area on 
the left side from the scar and forward on his scalp almost 
to his forehead and almost from the middle of the scalp to 
the area of his ear.  On examination he had a deep scar on 
the neck that was well healed without ulceration and which 
was well nourished and stable.  The deepest portion of the 
scar was approximately 3 mms. deep at the lateral edge.  It 
extended upward, diagonally into the occipital area for 
approximately 13 cms. in length.  At the widest portion, the 
scar measured 3 mms.  The area immediately above the scar had 
significantly decreased sensation to light touch from the 
scar edge laterally on the left to the hairline anteriorly on 
the forehead.  There was numbness and decreased sensation 
from the level of the upper portion of the pinna of the ear 
to 13 cms. across the scalp.  Sensation of the ear was 
intact.  Sensation of the lower neck, below the scar, was 
intact.  There was numbness of the scalp in an area 
approximately 21 cms. by 13 cms. from the scar up to the 
anterior forehead.  There was no tenderness or pain over the 
actual scar.  The percentage of total body surface involved 
with scalp numbness and that actually scarring appeared to be 
less than 5 percent.  

Analysis

The veteran's scar on his neck and occipital region was 
originally assigned a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, for a tender and painful scar.  
The 1949 VA examination found that the scar was tender.  
The evidence also shows there are some localized neurological 
abnormalities, but the scar is not productive of more than, 
at most, moderate disfigurement.  So an evaluation in excess 
of 10 percent is not warranted under the old rating criteria.

The revised rating criteria, however, now provide for eight 
(8) characteristics of disfigurement.  And in this case the 
veteran has two of these characteristics.  Specifically, his 
scar has been described on VA dermatology examination in 
March 2004 as being 13 cms. in length.  Also, VA examinations 
in 1949 and far more recently in April 2000 disclosed the 
scar was variously described as partially fixed and adherent 
to the underlying tissue.  But none of the other 
characteristics of disfigurement are shown.  To wit, the scar 
is not more than 1/4 inch in width at any point, and it is not 
elevated (keloided), unstable or depressed.  Also, it does 
not involve an area of six (6) or more square inches and does 
not involve the nose, chin, forehead, eyes, eyelids, ears, 
cheeks, or lips.  

Under the revised 38 C.F.R. § 4.118, Diagnostic Code 7800, 
when at least two (2) of the characteristics of disfigurement 
are shown of a scar of the head, face or neck, a 30 percent 
disability rating is warranted.  So this rating must be 
assigned.  


However, as discussed above, there is no palpable tissue loss 
or gross distortion or asymmetry of the veteran's features.  
So under the revised criteria, a rating in excess of 30 
percent for the scar of the occipital region of the upper 
neck is not warranted.  He is entitled to a 30 percent 
rating, but no higher.

VI.  Malaria

38 C.F.R. § 4.88b, Diagnostic Code 6304, provides that a 100 
percent evaluation is assigned when there is an active 
malarial disease process.  Thereafter, the residuals are to 
be rated under the appropriate system - such as liver 
damage.  A note to this Diagnostic Code provides that the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, rate 
residuals such as liver or spleen damage under the 
appropriate system.  

Background

In March 1944 a blood smear revealed that the veteran had 
malaria.  He was given medication and by April 1944 his blood 
smear was negative and he had had no recurrence.  On VA 
examination in November 1947 it was reported that the veteran 
had had 4 malarial attacks since the initial March 1944 
attack, the most recent in June 1947, but had not taken any 
medication.  On examination neither his liver nor spleen were 
palpable.  The diagnosis was that there were no malarial 
residuals.  On VA general medical examination in December 
1949 it was noted that he had not had any symptoms of malaria 
in the last 2 years.  

On VA examination in March 2004 the claim file was available 
for review and it was reported that the veteran had had a 
recurrence of malaria in 1951 and 1955, but none since then.  
Currently, he had no fevers, rigors, abdominal symptoms that 
could be ascribed to malaria.  His last malarial smear in 
1993 had been negative.  The assessment was that there was no 
evidence of malarial parasites in the veteran.  Repeat blood 
smears were not recommended at the time of the examination.  
Currently, there was no functional limitation due to malaria.  

Analysis

While the veteran may feel that, at times, he has had a 
recurrence or relapse of malaria, there is virtually no 
clinical evidence indicating he has ever had malarial 
parasites in his blood at any time since his military 
service.  Moreover, there is no clinical evidence of any 
residual impairment of his liver or spleen or of any 
functional impairment as a result of the initial infection in 
service.  Accordingly, a compensable rating for malaria 
simply is not warranted in the absence of any disabling 
residuals or an active disease process.

Extra-schedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disabilities 
at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them.  And 
to the extent they have caused any problems in his employment 
(and employability), he will be compensated for this by 
granting a TDIU in the discussion that follows.  
Consequently, the Board does not have to remand this case to 
the RO for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

VII.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).



Background

Irrespective of the grants of increased ratings by virtue of 
this decision, the veteran's right ulnar nerve disorder is 
currently rated 40 percent disabling, and his combined rating 
is 70 percent, so he meets the threshold minimum requirements 
of 38 C.F.R. § 4.16(a) for consideration of a TDIU.

During an April 1999 RO hearing the veteran testified that 
after service he had experienced difficulty working as a meat 
cutter until 1978 when he began working with the Allegheny 
County Recorder of Deeds.  He said he continued working there 
until retiring (see page 7 of the transcript of that 
hearing).  

In his February 2000 application for a TDIU, VA Form 21-8940, 
the veteran reported that he had become too disabled to work 
and had last worked in 1985 as a clerk with the Allegheny 
County Recorder of Deeds.  He reported having left his last 
job due to disability.  He had 3 years of high school 
education.  In a February 2000 VA Form 21-4192 (Request for 
Employment Information in Connection With Claim for 
Disability Benefits), the veteran's most recent employer, the 
Allegheny County Recorder of Deeds, indicated he had worked 
there full time for 6 years, from 1979 to June 1985, and left 
due to his retirement.

On VA spinal examination in April 2000 the veteran reported, 
and the examiner noted that due to disability of the right 
upper extremity the veteran had almost become left handed 
because he could no longer use this right upper extremity to 
do anything.  The examiner stated that the veteran was no 
longer able to write with his right hand.  This was 
confirmed by VA neurology examination in April 2000 which 
also noted the flexion deformity of the proximal 
interphalangeal joints of the right 4th and 5th fingers from 
ulnar paralysis.  VA orthopedic examination in April 2000 
noted that due to his right upper extremity disability had 
had been unable to work as a meat cutter but had been 
fortunate enough to become a supervisor.  



In VA Forms 21-4138, Statements in Support of Claim, in 
February and March 2004 the veteran stated that the main 
reason he had left work was his service-connected 
disabilities.  He had hoped to work for any additional 3 
years but had been unable to do so.  

On VA general medical examination in March 2004 the examiner 
concluded that the veteran was unable to work in his previous 
occupation of recorder of deeds due to his disability of the 
right hand and compensation with the left hand causing pain 
to the arms.  He also had degenerative changes of the 
shoulder and spine which would also exacerbate pain in the 
upper extremities if attempting to lift heavy or moderately 
heavy objects and this was more likely than not secondary to 
his service-connected condition.  

Analysis

In deciding whether the veteran is unemployable due to the 
various disabilities related to his service in the military, 
it is the Board's obligation to weigh any contrasting or 
conflicting medical diagnoses or opinions.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  While much of the March 2004 examiner's opinion 
may be read as considering the impact of even nonservice-
connected disabilities, based on that examiner's conclusion, 
and with the favorable resolution of all reasonable doubt in 
the veteran's favor, as required by 38 C.F.R. § 4.3, the 
Board concludes that the VA examiner opined that the 
veteran's service-connected disabilities, even when 
considered alone, preclude him from engaging in substantially 
gainful employment.  And this favorable medical opinion is 
consistent with the other evidence of record showing the 
progressively increasing severity of the service-connected 
disability of the right upper extremity, in particular, as 
well as the others that received higher ratings in this 
decision.

Inasmuch as there is probative medical evidence indicating 
the veteran is no longer capable of securing and maintaining 
substantially gainful employment, he is entitled to a TDIU.


ORDER

A higher 40 percent rating is granted for limitation of 
motion of the cervical spine, subject to the laws and 
regulations governing the payment of VA compensation.  

A higher 30 percent rating is granted for the scar on the 
occipital region of the upper neck, subject to the laws and 
regulations governing the payment of VA compensation.  

The claim for a compensable rating for malaria is denied.

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



